Exhibit 10.1

ANTIGENICS INC.

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of August 3, 2009, by and among Antigenics Inc., a Delaware corporation (the
“Company”) and the investors signatory hereto and identified for convenience on
Schedule I attached hereto (each, a “Purchaser”, and collectively, the
“Purchasers”).

RECITALS

WHEREAS, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, (i) an aggregate of up to
4,385,965 shares of Common Stock, par value $0.01 per share, of the Company (the
“Common Stock”), (ii) an aggregate of up to 1,973,685 warrants in substantially
the form of Exhibit A hereto (the “4 Year Warrants”), each 4 Year Warrant
allowing the holder thereof to purchase a share of Common Stock at a strike
price of $2.50 per share and (iii) an aggregate of up to 2,192,982 warrants in
substantially the form of Exhibit B hereto (the “6 Month Warrants”, and together
with the 4 Year Warrants, the “Warrants”), each 6 Month Warrant allowing the
holder thereof to purchase a share of Common Stock at a strike price of $2.31
per share.

WHEREAS, the Company and each Purchaser are executing and delivering this
Agreement in reliance upon exemption from securities registration afforded by
Regulation D (“Regulation D”) as promulgated by the Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the
“Securities Act”).

NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. AGREEMENT TO PURCHASE AND SELL SECURITIES.

(a) Authorization. The Company’s Board of Directors has authorized (i) the
issuance and sale, pursuant to the terms and conditions of this Agreement, of an
aggregate of up to 4,385,965 shares of Common Stock (the “Shares”) and (ii) the
issuance and sale, pursuant to the terms and conditions of this Agreement, of an
aggregate of up to 1,973,685 of 4 Year Warrants and 2,192,982 6 Month Warrants
(the Shares, the Warrants and the Common Stock issuable upon exercise of the
Warrants, collectively, the “Securities”).

(b) Agreement to Purchase and Sell Securities. Subject to the terms and
conditions of this Agreement, each Purchaser, severally and not jointly, agrees
to purchase, and the Company agrees to sell and issue to each Purchaser, at the
Closing (as defined below), the number of Shares and Warrants identified on the
signature pages hereto. The purchase price of each Share, 4 Year Warrant and 6
Month Warrant shall be $2.28.



--------------------------------------------------------------------------------

(c) Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Securities hereunder for working capital and general corporate purposes
and not for the satisfaction of any portion of the Company’s long-term debt
(other than payment of trade payables, interest payments and accrued expenses,
or settlement of intercompany balances in the ordinary course of the Company’s
business and consistent with prior practices), or to redeem any Common Stock or
other securities of the Company or to settle any outstanding Action.

(d) Obligations Several, Not Joint. The obligations of each Purchaser under this
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement. The decision of each of
the Purchasers to purchase Securities pursuant to this Agreement has been made
by such Purchaser independently of any other Purchaser. Nothing contained
herein, and no action taken by any Purchaser pursuant hereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce such Purchaser’s rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

2. CLOSING.

(a) Closing. The purchase and sale of the Shares and Warrants shall take place
at the offices of Ropes & Gray LLP, 10:00 a.m., New York City time, on August 4,
2009, or at such other time and place as the Company, on the one hand, and
Purchasers purchasing a majority of the Shares mutually agree upon (which time
and place are referred to in this Agreement as the “Closing”). The date of the
Closing is referred to herein as the “Closing Date”. On the Closing Date, each
Purchaser shall wire the aggregate purchase price for the Shares and Warrants to
the Company to such account as it shall designate, and the Company shall,
against such payment, irrevocably authorize and instruct its transfer agent to
issue to each Purchaser one or more stock certificates (the “Certificates”) and
Warrants registered in the name of said Purchaser, and bearing the legend set
forth in Section 4(j) herein. Notwithstanding the foregoing, payment of the
aggregate purchase price may be made promptly after receipt by the Purchasers’
custodian of the Certificates and Warrants, provided that such order of
transmission is required by the Purchaser’s established internal policy or
procedure.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as set forth in the SEC Documents (as defined below), the Company hereby
represents and warrants to each Purchaser that as of the date hereof (except
with respect to any representations and warranties that speak as of a specified
date, which shall be true and correct as of such date):

(a) Organization Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of

 

2



--------------------------------------------------------------------------------

Delaware and has all power and authority required to (i) own, operate and occupy
its properties and assets and to carry on its business as presently conducted
and (ii) enter into this Agreement and the other agreements, instruments and
documents contemplated hereby, and to consummate the transactions contemplated
hereby and thereby. The Company is qualified to do business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect and, to the Company’s Knowledge, no proceeding has been
initiated, pending or threatened in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such qualifications. As used
in this Agreement, “Material Adverse Effect” means a material adverse effect on,
or a material adverse change in, the business, operations, financial condition,
results of operations, assets or liabilities of the Company and its
subsidiaries, taken as a whole.

(b) Capitalization. The capitalization of the Company, prior to the issuance of
the Securities, is as follows:

(i) The authorized capital stock of the Company consists of 250 million shares
of Common Stock, par value $0.01 per share, and 25 million shares of Preferred
Stock, par value $0.01 per share (the “Preferred Stock”).

(ii) As of July 27, 2009, the issued and outstanding capital stock of the
Company consisted of (A) 79,772,240 shares of Common Stock, (B) 31,620 shares of
Series A Convertible Preferred Stock and (C) 3,105 shares of Series B
Convertible Preferred Stock. The shares of issued and outstanding capital stock
of the Company (x) have been duly authorized and validly issued, are fully paid
and nonassessable and have not been issued in violation of or are not otherwise
subject to any preemptive or other similar rights and (y) have been issued in
compliance in all material respects with all applicable federal and state
securities laws.

(iii) As of June 30, 2009, the Company had four equity incentive plans: the 1999
Equity Incentive Plan, as amended, the 2009 Equity Incentive Plan, the 1999
Employee Stock Purchase Plan and the 2009 Employee Stock Purchase Plan (each
referred to herein as a “Plan” and collectively as the “Plans”). As of June 30,
2009, the Company had (1) 6,835,131 shares of Common Stock reserved for issuance
upon exercise of outstanding options, (2) no shares of Common Stock reserved for
issuance upon exercise of outstanding warrants, (3) 1,872,919 shares of Common
Stock reserved for issuance upon the vesting of nonvested stock, and
(4) 13,778,849 shares reserved for issuance under the Plans. Each stock option
granted by the Company under the Plan (i) was granted in accordance with the
terms of the Company’s stock option plans, and (ii) was granted with an exercise
price at least equal to the fair market value of the Common Stock on the date
such option would be considered granted under generally accepted accounting
principles in the United States and applicable law and no option has been
backdated. The Company has not knowingly granted, and there is no and has been
no Company policy or practice to knowingly grant, stock options prior to, or
otherwise knowingly coordinate the grant of stock options with, the release or
other public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects. As of June 30, 2009, the
Company had a Director Deferred Compensation Plan under which 192,986 shares are
issuable under the terms of the plan and 164,068 shares are reserved for
issuance.

 

3



--------------------------------------------------------------------------------

(iv) As of June 30, 2009, the Company’s outstanding Series A Convertible
Preferred Stock was convertible into 2 million shares of Common Stock, the
Company’s outstanding 5.25% convertible senior notes due 2025 were convertible
into 1,974,917 shares of Common Stock, and the Company’s 8% senior secured
convertible notes due 2011 were convertible into 8,806,249 shares of Common
Stock.

(v) Except as set forth in Section 3(b)(iii) above or as otherwise set forth in
Section 3(b) of the disclosure letter dated August 3, 2009, attached hereto as
Exhibit C (the “Disclosure Letter”), (i) there are no outstanding securities or
instruments of the Company which contain any redemption or similar provisions,
and there are no contracts, commitments, understandings or arrangements by which
the Company is or may become bound to redeem a security of the Company;
(ii) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; and
(iii) the Company does not have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement

With the exception of the foregoing, as of the date hereof, there are no
outstanding subscriptions, options, warrants, convertible or exchangeable
securities or other rights granted to or by the Company to purchase shares of
Common Stock or other securities of the Company, and there are no commitments,
plans or arrangements to issue any shares of Common Stock or any security
convertible into or exchangeable for Common Stock.

(c) Subsidiary. Except for the subsidiaries listed in Section 3(c) of the
Disclosure Letter (the “Subsidiaries”), the Company does not have any
subsidiaries, and the Company does not own any capital stock of, assets
comprising the business of, obligations of, or any other interest (including any
equity or partnership interest) in, any person or entity. Each of the
Subsidiaries is duly organized and validly existing in good standing under the
laws of its respective state of incorporation or organization. Each of the
Subsidiaries has full power and authority to own, operate and occupy its
properties and to conduct its business as presently conducted and is registered
or qualified to do business and in good standing in each jurisdiction in which
it owns or leases property or transacts business and where the failure to be so
qualified would have a Material Adverse Effect and, to the Company’s Knowledge,
no proceeding has been initiated, pending or threatened in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
qualifications.

(d) Due Authorization. All corporate actions on the part of the Company
necessary for (i) the authorization, execution, delivery of, and the performance
of all obligations of the Company under this Agreement and (ii) the
authorization, issuance, reservation for issuance and delivery of all of the
Securities being sold under this Agreement have been taken, no further consent
or authorization of the Company, its Board of Directors or its stockholders is
required, and this Agreement and the Warrants each constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with their respective terms. There are no shareholder agreements, voting
agreements, or other similar arrangements, preferred investment terms (other
than as expressly set forth in Section 3(b) above) or preemption rights for
existing stockholders, with respect to the Company’s capital stock to which the
Company is a party or, to the actual knowledge of any of the officers of the
Company or any of its Subsidiaries (“Company Knowledge” or the “Company’s
Knowledge”) between or among any of the Company’s stockholders.

 

4



--------------------------------------------------------------------------------

(e) Valid Issuance of Securities.

(i) Securities. The Securities will be, upon payment therefor by the Purchasers
in accordance with this Agreement, and, if applicable, the Warrant, duly
authorized, validly issued, fully paid and non-assessable free and clear from
all taxes, liens, claims and encumbrances with respect to the issuance of the
Securities and will not be subject to any preemptive rights or similar rights.

(ii) Compliance with Securities Laws. Subject to the accuracy of the
representations made by the Purchasers in Section 4 hereof, the Securities will
be issued and sold to the Purchasers in compliance with applicable exemptions
from (A) the registration and prospectus delivery requirements of the Securities
Act and (B) the registration and qualification requirements of all applicable
securities laws of the states of the United States and any other jurisdiction
represented by a Purchaser in a Questionnaire to be its jurisdiction of
residence.

(f) Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, or notice
to, any federal, state or local governmental authority on the part of the
Company is required in connection with the issuance and sale of the Securities
to the Purchasers by the Company, or the consummation of the other transactions
contemplated by this Agreement, except (i) such filings as have been made prior
to the date hereof, (ii) the filing of a notification form with The Nasdaq Stock
Market (“Nasdaq”) and (iii) the filing of a Notice of Sale of Securities on
Form D with the SEC under Regulation D of the Securities Act and such additional
post-Closing filings as may be required to comply with applicable federal and
state securities laws and the listing requirements of the Nasdaq.

(g) Non-Contravention. The execution, delivery and performance of this Agreement
by the Company, and the consummation by the Company of the transactions
contemplated hereby (including issuance of the Securities), do not
(i) contravene or conflict with the Certificate of Incorporation (the
“Certificate of Incorporation”) or Bylaws (the “Bylaws”) of the Company or any
Subsidiary; (ii) assuming the accuracy of the representations and warranties
made by the Purchasers in Section 4 hereof, constitute a violation in any
material respect of any provision of any federal, state, local or foreign law,
rule, regulation, order, judgment or decree applicable to the Company or any
Subsidiary or by which any of the Company’s or any Subsidiary’s assets are bound
or affected; or (iii) constitute a default or require any consent under, give
rise to any right of termination, cancellation or acceleration of, or to a loss
of any material benefit to which the Company or any Subsidiary is entitled
under, or result in the creation or imposition of any material lien, claim or
encumbrance on any assets of the Company or any Subsidiary under, any agreement,
credit facility, debt or other instrument or other understanding to which the
Company or any Subsidiary is a party or is bound or any permit, license or
similar right relating to the Company or any Subsidiary or by which the Company
or any Subsidiary may be bound or affected. The transactions contemplated under
this Agreement (together with any issuance by the Company or entering into by
the Company of any options or

 

5



--------------------------------------------------------------------------------

other derivative securities in respect of its stock, whether or not undertaken
as part of the transactions entered into under this Agreement), is not intended
to be, and do not constitute, fraudulent, deceptive, manipulative or otherwise
unlawful acts, practices or trading activities by the Company for purposes of
applicable U.S. federal and state securities laws and regulations and all rules
and regulations of any exchange on which the Company’s stock is listed,
including, without limitation, any actions or omissions which would violate or
require the disgorgement of profits under any of: (i) Sections 9(a), 10(b) or 16
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or any
rules or regulations adopted thereunder; (ii) Regulation M under the Securities
Act; or (iii) Rule 5250(b)(1) of the Nasdaq.

(h) Litigation. Except as set forth in Section 3(h) of the Disclosure Letter,
there is no action, suit, proceeding, claim, arbitration or investigation
(“Action”) pending or, to the Company’s Knowledge, threatened: (i) against the
Company or any Subsidiary, their activities, properties or assets, or any
officer, director or employee of the Company or any Subsidiary in connection
with such officer’s, director’s or employee’s relationship with, or actions
taken on behalf of, the Company or any Subsidiary that individually or in the
aggregate has had or could reasonably be expected to have a Material Adverse
Effect, or (ii) that seeks to prevent, enjoin, alter, challenge or delay or
would otherwise adversely effect the transactions contemplated by this Agreement
(including the issuance of the Securities). Neither the Company nor any
Subsidiary, to the Company’s Knowledge, is a party to or subject to the
provisions of, any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality. The SEC has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company under the Securities Act or the Exchange Act. The Company and each
Subsidiary has, in all material respects, complied with all laws, regulations
and orders applicable to their respective businesses, including Pharmaceutical
Laws (as defined below), and have all material permits and licenses required
thereby. For purposes of this Agreement, “Pharmaceutical Laws” shall mean any
federal, state, local or foreign law, statute, rule or regulation relating to
the development, commercialization and sale of pharmaceutical and biotechnology
products and devices, including all applicable regulations of the U.S. Food and
Drug Administration (the “FDA”).

(i) Compliance with Law and Charter Documents. Neither the Company nor any
Subsidiary is in violation or default of any provisions of its Certificate of
Incorporation, Bylaws or similar organizational document, as applicable. Each of
the Company and its Subsidiaries have materially complied and is currently in
material compliance with all applicable statutes, laws, rules, regulations and
orders of the United States of America and all states thereof, foreign countries
and other governmental bodies and agencies having jurisdiction over the
Company’s and the Subsidiaries’ businesses or properties, and neither the
Company nor any of its Subsidiaries has received notice that it is in violation
of, any statute, rule or regulation of any governmental authority applicable to
them, including without limitation, all applicable rules and regulations of the
FDA. Neither the Company nor any Subsidiary is in default (and there exists no
condition which, with or without the passage of time or giving of notice or
both, would constitute a default) in any respect in the performance of any bond,
debenture, note or any other evidence of indebtedness in any indenture,
mortgage, deed of trust or any other agreement or instrument to which the
Company or any Subsidiary is a party or by which the Company or any Subsidiary
is bound or by which the properties of the Company or any Subsidiary are bound,
which default would be reasonably likely to have a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

(j) SEC Documents.

(i) Reports. Except as set forth in Section 3(j) of the Disclosure Letter, the
Company has filed in a timely manner all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Exchange Act and the rules and regulations
promulgated thereunder. The Company has filed on the SEC’s EDGAR system, prior
to the date hereof, its Annual Report on Form 10-K for the fiscal year ended
December 31, 2008 (the “Form 10-K”), its quarterly report on Form 10-Q for the
fiscal quarter ended March 31, 2009 (the “Form 10-Q”), its Proxy Statement for
its Annual Meeting of Stockholders held on June 10, 2009 (the “Proxy
Statement”), and any Current Report on Form 8-K (“Form 8-Ks”) required to be
filed by the Company with the SEC for events occurring since January 1, 2008 and
prior to the date of this Agreement (the Form 10-K, Form 10-Q, Proxy Statement
and Form 8-Ks, together with all exhibits, schedules and other attachments that
are filed with such documents, are collectively referred to herein as the “SEC
Documents”). Each SEC Document, as of its date (or, if amended or superseded by
a filing prior to the applicable Closing Date, then on the date of such filing),
did not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. Each SEC
Document, as it may have been subsequently amended by filings made by the
Company with the SEC prior to the date hereof, complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to such SEC Document. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form and substance in all material respects with
applicable accounting requirements and published rules and regulations of the
SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied
in the United States (“GAAP”), during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), correspond to the books
and records of the Company and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of
operations and cash flows for the periods then ended. The Company is not
required to file and will not be required to file any agreement, note, lease,
mortgage, deed or other instrument entered into prior to the date of this
Agreement and to which the Company is a party or by which the Company is bound
which has not been previously filed or incorporated by reference as an exhibit
to the SEC Documents.

(ii) Sarbanes-Oxley. The Chief Executive Officer and the Chief Financial Officer
of the Company have signed, and the Company has furnished to the SEC, all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002. Such certifications contain no exceptions to the matters certified therein
and have not been modified or withdrawn; and neither the Company nor any of its
officers has received notice from any governmental entity questioning or
challenging the accuracy of such certifications. The Company is in compliance in
all material respects with all applicable effective provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations issued thereunder by
the SEC.

 

7



--------------------------------------------------------------------------------

(k) Absence of Certain Changes. Since January 1, 2009, the business and
operations of the Company and each of its Subsidiaries have been conducted in
the ordinary course consistent with past practice, and there has not been:

(i) any declaration, setting aside or payment of any dividend or other
distribution of the assets of the Company with respect to any shares of capital
stock of the Company; or

(ii) any repurchase, redemption or other acquisition by the Company or any
Subsidiary of any outstanding shares of the Company’s capital stock;

(iii) any damage, destruction or loss to the Company’s or its Subsidiaries’
properties or assets, whether or not covered by insurance, except for such
occurrences, individually and collectively, that have not had, and would not
reasonably be expected to have, a Material Adverse Effect;

(iv) any waiver by the Company or any Subsidiary of a valuable right or of a
material debt owed to it;

(v) any material change by the Company in its accounting principles, methods or
practices or in the manner in which it keeps its accounting books and records,
except any such change required by a change in GAAP or by the SEC; or

(vi) any material change or amendment to, or any waiver of any material right
under a material contract or arrangement by which the Company, any Subsidiary or
any of their assets or properties is bound or subject;

(vii) the Company has not incurred any liabilities (contingent or otherwise)
other than trade payables, accrued expenses and other liabilities incurred in
the ordinary course of business consistent with past practice;

(viii) the Company has not issued any equity securities to any officer, director
or affiliate, except securities issued pursuant to existing Company stock option
or purchase plans or executive and director corporate arrangements disclosed in
the SEC Reports; and

(ix) any other event or condition of any character, except for such events and
conditions that have not resulted, and are not reasonably expected to result
either individually or collectively, in a Material Adverse Effect.

(l) Intellectual Property. The Company and each Subsidiary owns or possesses
sufficient rights to use all patents, patent rights, inventions, trade secrets,
know-how, trademarks, service-marks, copyrights Internet domain names and other
intellectual property (collectively, “Intellectual Property”), for the conduct
of their businesses as currently conducted. Neither the Company nor any
Subsidiary has received any notice of, and has no Company Knowledge of, any
infringement by others of any Intellectual Property of the Company or any of its
Subsidiaries which is reasonably expected to have a Material Adverse Effect and
the Company is not aware of the unenforceability or invalidity of any patents
owned or licensed by

 

8



--------------------------------------------------------------------------------

the Company or any Subsidiary, which is reasonably expected to have a Material
Adverse Effect. There is no pending, or to the Company’s Knowledge threatened,
claim, action or proceeding against the Company or any of its Subsidiaries with
respect to any Intellectual Property. Neither the Company nor any Subsidiary has
Company Knowledge of any infringement or improper use by any third party with
respect to any Intellectual Property of the Company or its Subsidiaries which is
reasonably expected to have a Material Adverse Effect. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property. All of the
licenses and sublicenses and consent, and patent assignments, royalty or other
agreements concerning the Intellectual Property which are necessary for the
conduct of the Company’s or any of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted to which the
Company or any Subsidiary is a party or by which any of their assets are bound
(other than generally commercially available, non-custom, off-the-shelf software
application programs having a retail acquisition price of less than $25,000 per
license) (collectively, “License Agreements”) are valid and binding obligations
of the Company or its Subsidiaries that are parties thereto and, to the
Company’s Knowledge, the other parties thereto, enforceable in accordance with
their terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
material breach of or constitute (with or without due notice or lapse of time or
both) a material default by the Company or any of its Subsidiaries under any
such License Agreement.

(m) Registration Rights. Except as provided in Section 5 herein or as set forth
on Section 3(m) of the Disclosure Letter, the Company is not currently subject
to any agreement providing any person or entity any rights (including piggyback
registration rights) to have any securities of the Company registered with the
SEC or registered or qualified with any other governmental authority.

(n) Title to Property and Assets. Except as set forth on Section 3(n) of the
Disclosure Letter, the properties and assets of the Company and its Subsidiaries
are owned by the Company and its Subsidiaries free and clear of all mortgages,
deeds of trust, liens, charges, encumbrances and security interests except for
(i) statutory liens for the payment of current taxes that are not yet delinquent
and (ii) liens, encumbrances and security interests that are in the ordinary
course of business and do not materially detract from the value of the
properties and assets of the Company and its Subsidiaries, taken as a whole.
With respect to the property and assets it leases, each of the Company and its
Subsidiaries are in compliance with such leases in all material respects.

(o) Taxes. Except as set forth in Section 3(o) of the Disclosure Letter, the
Company and each of its Subsidiaries have filed or have obtained currently
effective extensions with respect to all federal, state, county, local and
foreign tax returns which are required to be filed by it, such returns are
complete and accurate and all taxes shown thereon to be due have been timely
paid. No controversy with respect to taxes of any type with respect to the
Company and its Subsidiaries is pending or, to the Company’s Knowledge,
threatened. The Company and each of its Subsidiaries has withheld or collected
from each payment made to its employees the amount of all taxes required to be
withheld or collected therefrom and has paid all

 

9



--------------------------------------------------------------------------------

such amounts to the appropriate taxing authorities when due (including, but not
limited to, federal income taxes, Federal Insurance Contribution Act taxes and
Federal Unemployment Tax Act taxes). The Company has no Company Knowledge of any
liability of any tax to be imposed upon the income, properties or assets of the
Company or any Subsidiary that is not adequately provided for.

(p) Insurance. The Company and each of its Subsidiaries maintains insurance of
the types and in the amounts that the Company reasonably believes is prudent and
adequate for its business, all of which insurance is in full force and effect.
Neither the Company nor any Subsidiary has Company Knowledge that it will be
unable to renew its existing insurance coverage as and when the coverage
expires.

(q) Labor Relations. No material labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company or
any Subsidiary. None of the Company’s or any Subsidiary’s employees is a member
of a union that relates to such employee’s relationship with the Company, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and each Subsidiary believes that its
relationship with its employees is good. No executive officer of the Company (as
defined in Rule 501(f) of the 1933 Act) has notified the Company or any
Subsidiary that such officer intends to leave the Company or any such Subsidiary
or otherwise terminate such officer’s employment with the Company or any such
Subsidiary. No executive officer, to the Company’s Knowledge, is in violation of
any term of any employment contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company or any Subsidiary to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not, individually or in the aggregate, have a Material Adverse
Effect.

(r) Internal Accounting Controls. The Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.

(s) Transactions with Officers and Directors. None of the officers or directors
of the Company has entered into any transaction with the Company or any
Subsidiary that would be required to be disclosed pursuant to Item 404(a) of
Regulation S-K of the SEC.

(t) General Solicitation. Neither the Company nor any other person or entity
authorized by the Company to act on its behalf has engaged in a general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) of investors with respect to offers or sales of the Securities.

 

10



--------------------------------------------------------------------------------

(u) No Integrated Offering. Neither the Company, nor any affiliate of the
Company, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
the Securities Act, or any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of the Nasdaq.

(v) Nasdaq Listing Matters. The Common Stock of the Company is quoted on the
Nasdaq Capital Market under the ticker symbol “AGEN.” The Company has not
received any notice that, and has no reason to believe that, it is not in
compliance with the listing or maintenance requirements of Nasdaq. The issuance
and sale of the Securities under this Agreement do not contravene the rules and
regulations of Nasdaq.

(w) Investment Company. The Company is not now, and after the sale of the
Securities under this Agreement and the application of the net proceeds from the
sale of the Securities will not be, an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

(x) Registration Statement Matters. Assuming the completion and timely delivery
of the Registration Statement/Suitability Questionnaire, attached hereto as
Appendix I (the “Questionnaire”), by each Purchaser to the Company, the Company
is not aware of any facts or circumstances that would prohibit or delay the
preparation and filing of a registration statement with respect to the
Registrable Shares.

(y) Market. The Company has not taken and will not take, directly or indirectly,
any action designed to or that might reasonably be expected to cause or result
in stabilization or manipulation of the price of the Common Stock of the Company
to facilitate the sale or resale of the Securities.

(z) Application of Anti-Takeover Provisions. There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation (or similar charter documents) that would become
applicable to the Purchasers as a result of the issuance of the Securities.

(aa) Registration Matters. The Company has taken no action and does not
anticipate taking any action designed to terminate, or likely to have the effect
of terminating, the registration of the Common Stock under the Exchange Act and
the Company has not received any notification that the SEC is contemplating
terminating such registration.

(bb) Environmental Matters.

(i) The Company and each of its Subsidiaries have complied in all material
respects with all applicable Environmental Laws (as defined below). There is no
pending or, to the Company’s Knowledge, threatened civil or criminal litigation,
violation,

 

11



--------------------------------------------------------------------------------

formal administrative proceeding, or investigation, inquiry or information
request by any Governmental Entity, relating to any Environmental Law involving
the Company or any Subsidiary. For purposes of this Agreement, “Environmental
Law” means any federal, state, local or foreign law, statute, rule or regulation
or the common law relating to the environment or occupational health and safety,
including any statute, regulation, administrative decision or order pertaining
to (A) treatment, storage, disposal, generation and transportation of
industrial, toxic or hazardous materials or substances or solid or hazardous
waste; (B) air, water and noise pollution; (C) groundwater and soil
contamination; (D) the release or threatened release into the environment of
industrial, toxic or hazardous materials or substances, or solid or hazardous
waste, including emissions, discharges, injections, spills, escapes or dumping
of pollutants, contaminants or chemicals; (E) the protection of wild life,
marine life and wetlands, including all endangered and threatened species;
(F) storage tanks, vessels, containers, abandoned or discarded barrels and other
closed receptacles; (G) health and safety of employees and other persons; or
(H) manufacturing, processing, using, distributing, treating, storing,
disposing, transporting or handling of materials regulated under any law as
pollutants, contaminants, toxic or hazardous materials or substances, or oil or
petroleum products or solid or hazardous waste. As used above, the terms
“release” and “environment” shall have the meaning set forth in the federal
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”).

(ii) Neither the Company nor any Subsidiary have any material liabilities or
material obligations arising from the release of any Materials of Environmental
Concern (as defined below) into the environment. For purposes of this Agreement,
“Materials of Environmental Concern” shall mean any chemicals, pollutants or
contaminants, hazardous substances (as such term is defined under CERCLA), solid
wastes and hazardous wastes (as such terms are defined under the Resource
Conservation and Recovery Act), toxic materials, oil or petroleum and petroleum
products or any other material subject to regulation under any Environmental
Law.

(iii) Neither the Company nor any Subsidiary is a party to or bound by any court
order, administrative order, consent order or other agreement between the
Company, a Subsidiary and any Governmental Entity entered into in connection
with any legal obligation or liability arising under any Environmental Law.

(iv) The Company is not aware of any material environmental liability of any
solid or hazardous waste transporter or treatment, storage or disposal facility
that has been used by the Company or any Subsidiary.

(cc) United States Real Property Holding Company.

(i) The Company is not now and has never been a “United States real property
holding corporation,” as defined in §897(c)(2) of the Internal Revenue Code of
1986, as amended (the “Code”), and Treasury Regulation §1.897-2(b), and the
Company has filed with the Internal Revenue Service all statements, if any, with
its United States income tax returns, which are required under Treasury
Regulation §1.897-2(h).

 

12



--------------------------------------------------------------------------------

(ii) The Company hereby agrees to provide prompt notice to each Purchaser
following any “determination date” (as defined in Treasury Regulation
Section 1.897-2(c)(1)) on which the Company becomes a United States real
property holding corporation. In addition, upon a written request by a
Purchaser, the Company shall provide such Purchaser with a written statement
informing the Purchaser whether the Purchaser’s interest in the Company
constitutes a United States real property interest. The Company’s determination
shall comply with the requirements of Treasury Regulation Section 1.897-2(h)(1)
or any successor regulation, and the Company shall provide timely notice to the
Internal Revenue Service, in accordance with and to the extent required by
Treasury Regulation Section 1.897-2(h)(2) or any successor regulation, that such
statement has been made. The Company’s written statement to the Purchaser shall
be delivered to the Purchaser within ten (10) Business Days of the Purchaser’s
written request therefor. For purposes of this Agreement, “Business Day” means a
day that is not a Saturday or Sunday, on which banks in New York City are open
for the general transaction of business.

(dd) Benefit Plans. Except as set forth in Section 3(dd) of the Disclosure
Letter, neither the Company nor any Plan Affiliate (as defined below) has
maintained, sponsored, adopted, made contributions to or obligated itself to
make contributions to or to pay any benefits or grant rights under or with
respect to any Employee Benefit Plan (as defined below), whether written, oral,
voluntary or pursuant to a collective bargaining agreement or law, under which
the Company has a material unfunded liability, nor has the Company otherwise
failed to meet any of its obligations under any employee benefit plan. As used
herein, “Plan Affiliate” means any person or entity with which the Company
constitutes all or part of a controlled group of corporations, a group of trades
or businesses under common control or an affiliated service group, as each of
those terms are defined in Section 414 of the Code. As used herein, “Employee
Benefit Plan” means, collectively, each bonus, deferred compensation, incentive
compensation, stock purchase, stock option, severance or termination pay, health
or other medical, life, disability or other insurance, supplemental unemployment
benefit, profit sharing, pension, retirement, supplemental retirement or other
employee benefit plan, program, agreement or arrangement, whether written or
unwritten, formal or informal, maintained or contributed to or required to be
contributed to by any person for the benefit of any employee or former employee
of the Company or its affiliates or their dependants or beneficiaries, as well
as the compensation practices and policies regarding vacations, sick leaves,
leaves of absence and all perquisites of employment other than those mandated by
any legal requirement and shall include to the extent applicable to the Company,
without limitation, “Employee Pension Benefit Plans” (as defined in Section 3(2)
of ERISA (as defined below), “Employee Welfare Benefit Plan” (as defined in
Section 3(1) of ERISA) and “Multi-employer Plan” (as defined in Section 3(37) of
ERISA)). As used herein, “ERISA” means the Employee Retirement Income Security
Act of 1974 and any law of any foreign jurisdiction of similar import. The
Company has made all “matching” contributions required pursuant to the terms of
the Company’s 401(k) plan or otherwise promised to employees (in writing or
orally).

(ee) Foreign Corrupt Practices Act; Etc. Each of the Company and its
Subsidiaries and, to the Company’s Knowledge, their respective officers,
directors, employees and agents are in compliance with and have not violated the
Foreign Corrupt Practices Act of 1977, as amended, or any rules and regulations
thereunder, or any similar laws of any foreign jurisdiction. To the Company’s
Knowledge, no governmental or political official in any country

 

13



--------------------------------------------------------------------------------

is or has been employed by, or acted as a consultant to or held any material
beneficial ownership interest in the Company or any Subsidiary. The Company and
its Subsidiaries and, to the Company’s Knowledge, their respective officers,
directors, employees and agents are in compliance with and have not violated the
U.S. money laundering laws or regulations, the U.S. Bank Secrecy Act, as amended
by the USA Patriot Act of 2001 (including any recordkeeping or reporting
requirements thereunder), or the anti-money laundering laws or regulations of
any jurisdiction.

(ff) Brokers. Other than Rodman & Renshaw, LLC, the Company has not engaged any
brokers, finders or agents, or incurred, or will incur, directly or indirectly,
any liability for brokerage or finder’s fees or agents’ commissions or any
similar charges in connection with this Agreement and the transactions
contemplated hereby.

(gg) Regulatory Permits. The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct its
respective business as described in the SEC Reports, except where the failure to
possess such permits, individually or in the aggregate, has not and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (“Material Permits”), and (i) neither the Company nor any of its
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Material Permits, and (ii) the Company is unaware of
any facts or circumstances that the Company would reasonably expect to give rise
to the revocation or modification of any Material Permits.

(hh) Disclosure. Except as set forth in Section 3(hh) of the Disclosure Letter,
the Company confirms that neither it nor any of its officers or directors nor
any other person or entity acting on its or their behalf has provided, any
Purchaser or its respective agents or counsel with any information that it
believes constitutes or could reasonably be expected to constitute material,
non-public information except insofar as the existence, provisions and terms of
this Agreement, the Warrants and the documents contemplated hereby
(collectively, the “Transaction Documents”) and the proposed transactions
hereunder may constitute such information, all of which will be disclosed by the
Company in the Press Release as contemplated by Section 9(l) hereof. The Company
understands and confirms that the Purchasers will rely on the foregoing
representations in effecting transactions in securities of the Company. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed (assuming for this purpose that the Company’s
reports filed under the Exchange Act are being incorporated into an effective
registration statement filed by the Company under the Securities Act), except
for the announcement of this Agreement and related transactions.

(ii) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in its Exchange Act filings and is not so disclosed or that otherwise
would have a Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

(jj) Acknowledgment Regarding Purchasers’ Purchase of Securities. Except as set
forth in Section 3(jj) of the Disclosure Letter, the Company acknowledges and
agrees that each of the Purchasers is acting solely in the capacity of an arm’s
length purchaser with respect to the Transaction Documents and the transactions
contemplated hereby or thereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

4. REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF THE PURCHASER. Each
Purchaser hereby represents and warrants to the Company as of the date hereof,
and agrees that:

(a) Organization Good Standing and Qualification. The Purchaser has all power
and authority required to enter into this Agreement and the other agreements,
instruments and documents contemplated hereby, and to consummate the
transactions contemplated hereby and thereby.

(b) Authorization. The execution of this Agreement has been duly authorized by
all necessary action on the part of the Purchaser. This Agreement constitutes
the Purchaser’s legal, valid and binding obligation, enforceable in accordance
with its terms, except (i) as may be limited by (A) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and (B) the effect of
rules of law governing the availability of equitable remedies and (ii) as rights
to indemnity or contribution may be limited under federal or state securities
laws or by principles of public policy thereunder.

(c) Litigation. There is no action pending, or to its knowledge, threatened, to
which such Purchaser is a party that is reasonably likely to prevent, enjoin,
alter or delay the transactions contemplated by this Agreement.

(d) Purchase for Own Account. The Securities are being acquired without a view
to the public resale or distribution thereof within the meaning of the
Securities Act. The Purchaser represents that it has not been formed for the
specific purpose of acquiring the Securities. Notwithstanding the foregoing, the
parties hereto acknowledge the Purchaser’s right at all times to sell or
otherwise dispose of all or any part of such securities in compliance with
applicable federal and state securities laws and the laws of any other
applicable jurisdiction, and as otherwise contemplated by this Agreement.

(e) Investment Experience. The Purchaser understands that the purchase of the
Securities involves substantial risk. The Purchaser has experience as an
investor in securities of companies and acknowledges that it can bear the
economic risk of its investment

 

15



--------------------------------------------------------------------------------

in the Securities and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of this investment
in the Securities and protecting its own interests in connection with this
investment.

(f) Accredited Investor Status. The Purchaser is an “accredited investor” within
the meaning of Regulation D promulgated under the Securities Act.

(g) Reliance Upon Purchaser’s Representations. The Purchaser understands that
the issuance and sale of the Securities to it will not be registered under the
Securities Act, the securities laws of any State of the United States or the
securities laws of any other applicable jurisdiction, on the ground that such
issuance and sale will be exempt from registration under the Securities Act
pursuant to Section 4(2) thereof, and exempt from any comparable registration
requirement under the securities laws of any other applicable jurisdiction, and
that the Company’s reliance on such exemption is based on each Purchaser’s
representations set forth herein.

(h) Receipt of Information. The Purchaser has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the issuance and sale of the Securities, and the business,
properties, prospects and financial condition of the Company and to obtain any
additional information requested and has received and considered all information
it deems relevant to make an informed decision to purchase the Securities.
Neither such inquiries nor any other investigation conducted by or on behalf of
such Purchaser or its representatives or counsel shall modify, amend or affect
such Purchaser’s right to rely on the truth, accuracy and completeness of such
information and the Company’s representations and warranties contained in this
Agreement.

(i) Restricted Securities. The Purchaser understands that the Securities have
not been registered under the Securities Act, the securities laws of any State
of the United States or the securities laws of any other applicable
jurisdiction.

(j) Legend. (i) The Purchaser agrees that the Certificates for the Shares (and
any shares of Common Stock issuable upon exercise of a Warrant) shall bear the
following legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY EVIDENCE REASONABLY ACCEPTABLE
TO THE COMPANY TO SUCH EFFECT, THE FORM AND SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.”

 

16



--------------------------------------------------------------------------------

Certificates evidencing the Shares or any other securities shall not contain any
legend, (i) while a registration statement (including any Registration Statement
(as defined in Section 5(a)(i) below)) covering the resale of such security is
effective under the Securities Act, (ii) following any sale of such Shares or
securities pursuant to Rule 144, (iii) if such Shares or securities are eligible
for sale under Rule 144 not subject to volume limitations or (iv) if such legend
is not required under applicable requirements of the Securities Act. The Company
shall cause its counsel to issue a legal opinion to the Company’s transfer agent
promptly after the date on which a Registration Statement is declared effective
(the “Effective Date”) if such legal opinion is required by the Company’s
transfer agent to effect the removal of the legend hereunder. The Company agrees
that following an Effective Date or at such time as such legend is no longer
required under this Section 4(j), it will, no later than three (3) Business Days
following the delivery by a Purchaser to the Company or to the Company’s
transfer agent of a certificate representing shares issued with a restrictive
legend, deliver or cause to be delivered to such Purchaser a certificate
representing such shares that is free from all restrictive and other restrictive
legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in Section 4(i) or this Section 4(j). Any fees associated
with the removal of the legend referred to in this Section 4(j) shall be borne
by the Company.

Each Purchaser, severally and not jointly with the other Purchasers, agrees that
the removal of the restrictive legend from certificates representing the Shares
or securities as set forth in this Section 4(j) is predicated upon the
Purchaser’s covenant that the Purchaser only will sell any Shares or securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom.

(k) Restrictions on Short Sales. The Purchaser represents, warrants and
covenants that it has not and will not, directly or indirectly, during the
period beginning on the date on which the Company or any agent of the Company
first contacted such Purchaser regarding the transactions contemplated by this
Agreement and ending on the issuance of the Press Release, engage in (i) any
“short sales” (as such term is defined in Rule 200 of Regulation SHO promulgated
under the Exchange Act) of the Common Stock, including, without limitation, the
maintaining of any short position with respect to, establishing or maintaining a
“put equivalent position” (within the meaning of Rule 16a-1(h) under the
Exchange Act) with respect to, entering into any swap, derivative transaction or
other similar arrangement (whether any such transaction is to be settled by
delivery of Common Stock, other securities, cash or other consideration) that
transfers to another, in whole or in part, any economic consequences or
ownership, or otherwise disposes of, any of the Securities by the Purchaser or
(ii) any hedging transaction which establishes a net short position with respect
to the Securities (clauses (i) and (ii) together, a “Short Sale”); except for
(1) Short Sales by a Purchaser which was, prior to the date on which such
Purchaser was first contacted by the Company or any agent of the Company,
regarding the transactions contemplated by this Agreement, a market maker for
the Common Stock, provided that such Short Sales are in the ordinary course of
business of such Purchaser and are in compliance with the Securities Act, the
rules and regulations of the Securities Act and such other securities laws as
may be applicable, (2) Short Sales by the Purchaser which by virtue

 

17



--------------------------------------------------------------------------------

of the procedures of such Purchaser are made without knowledge of the
transactions contemplated by this Agreement, or (3) Short Sales by the Purchaser
to the extent that such Purchaser is acting in the capacity of a broker-dealer
executing unsolicited third-party transactions.

(l) Questionnaires. The Purchaser has completed or caused to be completed the
Questionnaire for use in preparation of a Registration Statement, and the
answers to such Questionnaires are true and correct as of the date of this
Agreement in all material respects; provided, that the Purchasers shall be
entitled to update such information by providing written notice thereof to the
Company at least 48 hours before effective date of such Registration Statement.

5. REGISTRATION; COMPLIANCE WITH THE SECURITIES ACT.

(a) Registration of the Securities. The Company hereby agrees that it shall
prepare and file with the SEC no later than 30 calendar days following the date
the initial registration statement filed in connection with the securities
purchase agreement dated July 30, 2009 between the Company and the investor
signatory thereto is declared effective by the SEC (the “Filing Deadline”), a
registration statement on Form S-1 or Form S-3 (together with any other
registration statements filed under this Section 5 and any preliminary or final
prospectus, exhibit, supplement or amendment included therein, the “Registration
Statements”), to enable the resale of the Shares and shares of Common Stock
underlying the Warrants (the shares of Common Stock underlying the Warrants the
“Warrant Shares”) (together with any shares of Common Stock issued as a dividend
or other distribution with respect to, or in exchange for, or in replacement of,
the Shares or the Warrant Shares, the “Registrable Shares”) by holders of such
Shares and/or Warrant Shares from time to time on a continuous basis pursuant to
Rule 415 under the Securities Act. The Company shall use commercially reasonable
efforts to cause a Registration Statement to be declared effective, within sixty
(60) days following the Filing Deadline (the “Required Effective Date”) or, in
the event of a review of such Registration Statement by the SEC, the Required
Effective Date will be within ninety (90) days following the Filing Deadline
and, subject to exceptions provided herein, to remain continuously effective
until the earlier of (A) the fifth anniversary of the effective date of such
Registration Statement, (B) the date on which all Registrable Shares have been
publicly sold thereunder, or (C) the date on which all of the Registrable Shares
(other than Registrable Shares held by an individual who is not an affiliate of
the Company due to his or her status as an executive of the Company), can be
sold pursuant to Rule 144 promulgated under the Securities Act (as such rule may
be amended from time to time) not subject to volume limitations (the
“Registration Period”). If the Company receives notification from the SEC that a
Registration Statement will receive no action or review from the SEC, then the
Company will use its commercially reasonable efforts to cause such Registration
Statement to become effective within three (3) Business Days after such SEC
notification;

(b) Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

(i) Not less than two (2) Business Days prior to the filing of a Registration
Statement and not less than one Business Day prior to the filing of any related

 

18



--------------------------------------------------------------------------------

prospectus (a “Prospectus”) or any amendment or supplement thereto (except for
Annual Reports on Form 10-K, and Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K and any similar or successor reports), furnish to each
Purchaser or Person to whom Registrable Shares have been transferred (each, a
“Holder”) copies of such Registration Statement, Prospectus or amendment or
supplement thereto, as proposed to be filed, which documents will be subject to
the review of such Holder. The Company shall make a good faith effort to
accommodate any reasonable objection to any Registration Statement or amendment
or supplement thereto, provided that, the Company is notified of such objection
in writing no later than one (1) Business Days after the Holders have been so
furnished copies of such documents.

(ii) (A) Prepare and file with the SEC such amendments (including post effective
amendments) and supplements to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Shares for the
Registration Period and prepare and file with the SEC such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Shares; (B) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement (subject to the terms of this
Agreement), and, as so supplemented or amended, to be filed pursuant to Rule
424; (C) respond as promptly as reasonably practicable to any comments received
from the SEC with respect to each Registration Statement or any amendment
thereto and, as promptly as reasonably possible, provide the Holders true and
complete copies of all correspondence from and to the SEC relating to such
Registration Statement that pertains to the Holders as “Selling Stockholders”
but not any comments that would result in the disclosure to the Holders of
material and non-public information concerning the Company; and (D) comply with
the provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Shares covered by a Registration Statement until
such time as all of such Registrable Shares shall have been disposed of (subject
to the terms of this Agreement) in accordance with the intended methods of
disposition by the Holders thereof as set forth in such Registration Statement
as so amended or in such Prospectus as so supplemented. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 5(b)(ii))
by reason of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or
any analogous report under the Exchange Act, the Company shall have incorporated
such report by reference into such Registration Statement, if applicable, or
shall file such amendments or supplements with the SEC on the same day on which
the Exchange Act report which created the requirement for the Company to amend
or supplement such Registration Statement was filed.

(iii) Notify the Holders (which notice shall, pursuant to clauses (C) through
(F) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
possible (and, in the case of (A)(1) below, not less than three Business Days
prior to such filing, in the case of (C) and (D) below, not more than one
Business Day after such issuance or receipt and in the case of (E) below, not
less than three Business Days prior to the financial statements in any
Registration Statement becoming ineligible for inclusion therein and, in the
case of (F) below not more than one Business Day after the occurrence or
existence of such corporate development) and (if requested by any such Person)
confirm such notice in writing no later than one Business Day following the day
(A)(1) when a Prospectus or any Prospectus supplement or post effective

 

19



--------------------------------------------------------------------------------

amendment to a Registration Statement is proposed to be filed; (2) when the SEC
notifies the Company whether there will be a “review” of such Registration
Statement and whenever the SEC comments in writing on any Registration Statement
(in which case the Company shall provide true and complete copies thereof and
all written responses thereto to each of the Holders that pertain to the Holders
as a “Selling Stockholder” or to the “Plan of Distribution”, but not information
which the Company believes would constitute material and non-public
information); and (3) with respect to each Registration Statement or any post
effective amendment, when the same has become effective; (B) of any request by
the SEC or any other Federal or state governmental authority for amendments or
supplements to a Registration Statement or Prospectus or for additional
information that pertains to the Holders as “Selling Stockholders” or the “Plan
of Distribution”; (C) of the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Shares or the
initiation of any Action or other proceeding for that purpose; (D) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable Shares
for sale in any jurisdiction, or the initiation or threatening of any Proceeding
for such purpose; (E) of the occurrence of any event or passage of time that
makes the financial statements included in a Registration Statement ineligible
for inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made), not misleading; and
(F) the occurrence or existence of any pending corporate development with
respect to the Company that the Company believes may be material and that, in
the determination of the Company, makes it not in the best interest of the
Company to allow continued availability of a Registration Statement or
Prospectus, provided that any and all of such information shall remain
confidential to each Holder until such information otherwise becomes public,
unless disclosure by a Holder is required by law; provided, further, that
notwithstanding each Holder’s agreement to keep such information confidential,
the Holders make no acknowledgement that any such information is material,
non-public information.

(iv) Use commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Shares for sale in any
jurisdiction, as soon as practicable.

(v) If requested by a Holder, furnish to such Holder, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the SEC; provided, that the Company shall have no obligation to
provide any document pursuant to this clause that is available on the SEC’s
EDGAR system.

 

20



--------------------------------------------------------------------------------

(vi) Prior to any resale of Registrable Shares by a Holder, use its commercially
reasonable efforts to register or qualify, unless an exemption from registration
and qualification applies, the Registrable Shares for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any Holder reasonably requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Registration Period
and to do any and all other acts or things reasonably necessary to enable the
disposition in such jurisdictions of the Registrable Shares covered by such
Registration Statements; provided, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action that would subject the Company to general
service of process in any jurisdiction where it is not then so subject or
subject the Company to any material tax in any such jurisdiction where it is not
then so subject.

(vii) If requested by the Holders, cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable Shares
to be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free, to the extent permitted by this Agreement and under
law, of all restrictive legends, and to enable such Registrable Shares to be in
such denominations and registered in such names as any such Holders may
reasonably request. In connection therewith, if required by the Company’s
transfer agent, the Company shall promptly after the effectiveness of a
Registration Statement cause an opinion of counsel as to the effectiveness of
such Registration Statement to be delivered to and maintained with its transfer
agent, together with any other authorizations, certificates and directions
required by the transfer agent, which authorize and direct the transfer agent to
issue such Registrable Shares without legend upon sale by the Holder of such
shares of Registrable Shares under a Registration Statement.

(viii) Following the occurrence of any event contemplated by Section 5(c)(iii)
through (vi), as promptly as practicable, prepare a supplement or amendment,
including a post effective amendment, to the affected Registration Statements or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading.

(c) Liquidated Damages. If during the Registration Period: (i) a Registration
Statement is not filed with the SEC on or prior to the Filing Deadline, (ii) the
Company fails to file with the SEC a request for acceleration in accordance with
Rule 461 promulgated under the Securities Act, within three (3) Business Days of
the date that the Company is notified (orally or in writing, whichever is
earlier) by the SEC that a Registration Statement will not be “reviewed,” or not
subject to further review, (iii) prior to the Effective Date, the Company fails
to file a pre-effective amendment and otherwise respond in writing to comments
made by the SEC in respect of such Registration Statement within ten
(10) Business Days after the receipt of comments by or notice from the SEC that
such amendment is required in order for the Registration Statement to be
declared effective, (iv) the Registration Statement is not declared effective by
the SEC (or otherwise does not become effective) on or prior to the Required
Effective Date, (v) the Company fails to keep the Common Stock continuously
listed

 

21



--------------------------------------------------------------------------------

on the Nasdaq Stock Market or any electronic bulletin board or (vi) after its
Effective Date, such Registration Statement ceases for any reason (including
without limitation by reason of a stop order, or the Company’s failure to update
a Registration Statement), to remain continuously effective as to all Shares for
which it is required to be effective or the Holders are not permitted to utilize
the Prospectus therein to resell such Shares (including, without limitation, in
accordance with Section 5(d) below) for an aggregate of more than 10 consecutive
Business Days or for more than an aggregate of 20 Business Days in any 12-month
period (which need not be consecutive), (any such failure or breach in clauses
(i) through (vi) above being referred to as an “Event,” and, for purposes of
clauses (i), (iv) or (v), the date on which such Event occurs, or for purposes
of clause (ii), the date on which such three (3) Business Day period is
exceeded, or for purposes of clause (iii), the date which such 10 calendar day
period is exceeded, or for purposes of clause (v) the date on which such 10
consecutive or 20 Business Day period (as applicable) is exceeded, being
referred to as “Event Date”), then in addition to any other rights available to
the Holders hereunder or under applicable law: (x) on each such Event Date, the
Company shall pay to each Holder an amount in cash, as liquidated damages and
not as a penalty, equal to 1.5% of the aggregate purchase price paid by such
Purchaser (or to the extent such Holder is a direct or indirect transferee of a
Purchaser, such Purchaser) pursuant to this Agreement (which remedy shall not be
exclusive of any other remedies available under this Agreement); and (y) on each
monthly anniversary of each such Event Date thereof (if the applicable Event
shall not have been cured by such date) until the applicable Event is cured or
Rule 144 is available to permit the resale of such Registrable Shares without
manner of sale or volume limitations, the Company shall pay to each Holder an
amount in cash, as liquidated damages and not as a penalty, equal to 1.5% of the
aggregate purchase price paid by such Holder (or to the extent such Holder is a
direct or indirect transferee of a Purchaser, such Purchaser) pursuant to this
Agreement (which remedy shall not be exclusive of any other remedies available
under this Agreement); provided, however, in no event shall the Company be
responsible for paying any liquidated damages under this subsection (c)(i) for
any Event in which the Company was able to meet such deadline, but was delayed
due to a Holder’s right to review under Section 5(b) and (ii) if the SEC limits
the number of Registrable Shares permitted to be registered on the Registration
Statement to any Purchaser, with respect to the affected shares, provided that
the Company uses diligent efforts to effect the registration of the remaining
Registrable Shares promptly following the sixth month after the Registration
Statement becomes effective. If the Company fails to pay any liquidated damages
pursuant to this Section in full within seven days after the date payable, the
Company will pay interest thereon at a rate of 8% per annum (or such lesser
maximum amount that is permitted to be paid by applicable law) to the Holder,
accruing daily from the date such liquidated damages are due until such amounts,
plus all such interest thereon, are paid in full. The liquidated damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of an Event, except in the case of the
first Event Date. In the event that the Company registers some but not all of
the Shares held by the Holders, the liquidated damages referred to above for any
monthly period shall be reduced to equal the amount determined by multiplying
the amount of liquidated damages as determined above by a fraction, the
numerator of which shall be the number of Shares held by the Holders for which
there is not an effective Registration Statement at such time and the
denominator of which shall be the number of Shares held by the Holders at such
time. Notwithstanding anything to the contrary in this Agreement, in no event
will the liquidated damages, including interest, paid to a Holder under this
Section 5(c) be greater than 10% of the aggregate purchase price paid by such
Holder (or to the extent such Holder is a direct or indirect transferee of a
Purchaser, such Purchaser) pursuant to this Agreement.

 

22



--------------------------------------------------------------------------------

(d) Transfer of Registrable Shares After Registration; Suspension.

(i) Each Holder agrees that it will not offer to sell or make any sale,
assignment, pledge, hypothecation or other transfer with respect to the
Registrable Shares that would constitute a sale within the meaning of the
Securities Act except pursuant to (1) a Registration Statement, (2) Rule 144 of
the Securities Act or (3) another exemption from registration under the
Securities Act, and that it will promptly notify the Company of any changes in
the information set forth in a Registration Statement after it is prepared
regarding the Holder.

(ii) In the event of: (A) any request by the SEC or any other federal or state
governmental authority during the period of effectiveness of a Registration
Statement for amendments or supplements to a Registration Statement or related
Prospectus or for additional information, (B) the issuance by the SEC or any
other federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement or the initiation of any proceedings
for that purpose, (C) the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Shares for sale in any jurisdiction or the initiation
of any proceeding for such purpose, or (D) any event or circumstance which
necessitates the making of any changes in a Registration Statement or
Prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of a Registration Statement, it will not contain
any untrue statement of a material fact or any omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or any omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, then
the Company shall deliver a certificate in writing to the Holders listed as
selling securityholders in the Prospectus (the “Suspension Notice”) to the
effect of the foregoing (which notice will not disclose the content of any
material non-public information and will indicate the date of the beginning and
end of the intended period of suspension, if known), and, upon receipt of such
Suspension Notice, the Holders will discontinue disposition of Registrable
Shares covered by a Registration Statement or Prospectus (a “Suspension”) until
the Holders’ receipt of copies of a supplemented or amended Prospectus prepared
and filed by the Company, or until the Holders are advised in writing by the
Company that the current Prospectus may be used, and have received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in any such prospectus. In the event of any Suspension, the Company
will use its commercially reasonable efforts to cause the use of the Prospectus
so suspended to be resumed as soon as possible after delivery of a Suspension
Notice to the Holders.

(e) Indemnification.

(i) Indemnification by the Company. To the fullest extent permitted by law, the
Company will indemnify, hold harmless and defend (A) each Holder, and the
directors, officers, partners, employees, agents, representatives of, and each
person or entity,

 

23



--------------------------------------------------------------------------------

if any, who controls (within the meaning of the Securities Act or the Exchange
Act) any Holder (each, a “Holder Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees, amounts paid in settlement or reasonable expenses,
joint or several, (collectively, “Claims”) incurred in investigating, preparing
or defending any action, claim, suit, inquiry, proceeding, investigation or
appeal taken from the foregoing by or before any court or governmental,
administrative or other regulatory agency, body or the SEC, whether pending or
threatened, whether or not an indemnified party is or may be a party thereto
(“Indemnified Damages”), to which any of them may become subject with respect to
any Claims (or actions or proceedings, whether commenced or threatened, in
respect thereof) that arise out of or are based upon:

(1) any untrue statement or alleged untrue statement of a material fact
contained in a Registration Statement (including any post-effective amendment
thereto) or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; or

(2) any untrue statement or alleged untrue statement of a material fact
contained in any preliminary prospectus if used prior to the effective date of
such Registration Statement, or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading; (the
matters in the foregoing clauses (1) and (2) being, collectively, “Violations”).

Subject to subsection (e)(iv) below, the Company shall reimburse each Holder
Indemnified Person, as applicable, promptly as such reasonable expenses are
incurred and are due and payable, for any legal fees or disbursements or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Holder Indemnified
Person, as applicable. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this subsection (e) shall not
(i) apply to a Claim by a Holder Indemnified Person to the extent such Claim
arises directly from a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by a Holder Indemnified
Person, expressly for use in connection with the preparation of a Registration
Statement or any such amendment thereof or supplement thereto; (ii) be available
to the extent such Claim is based on a failure to deliver or to cause to be
delivered the prospectus made available by the Company, if such prospectus was
timely made available by the Company, (iii) apply to amounts paid in settlement
of any Claim, if such settlement is effected without the prior written consent
of the Company, which consent shall not be unreasonably withheld, and (iv) apply
to a Claim by a Holder Indemnified Person arising out of any untrue statement or
alleged untrue statement of a material fact contained in a prospectus, or
omission or alleged omission to state a material fact necessary to make such
statement not misleading in any prospectus that is corrected in any subsequent
prospectus that was delivered to such Holder before the pertinent sale or sales
by such Holder.

 

24



--------------------------------------------------------------------------------

(ii) Indemnification by the Holders. In connection with any Registration
Statement in which a Holder is participating, by such participation each Holder
agrees to severally and not jointly indemnify, hold harmless and defend, to the
same extent and in the same manner as is set forth in subsection (e)(i) above,
the Company, each of its directors, each of its officers who signs a
Registration Statement, each of the Company’s agents or representatives, and
each person or entity, if any, who controls the Company within the meaning of
the Securities Act or the Exchange Act (each, a “Company Indemnified Person”),
against any Claim or Indemnified Damages to which any of them may become
subject, under the Securities Act, the Exchange Act or otherwise, to the extent
such Claim or Indemnified Damages arises directly from any Violation, in each
case to the extent, and only to the extent, that such Violation occurs in
reliance upon and in conformity with written information furnished to the
Company by such Holder specifically for use in connection with such Registration
Statement; and, subject to subsection (e)(v) below, such Holder will reimburse
any legal or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim; provided, however, that the indemnity
agreement contained in this subsection (e)(ii) and the agreement with respect to
contribution set forth below shall not apply to amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
such Holder, which consent shall not be unreasonably withheld; provided,
further, however, that the Holder shall be liable under this subsection (e)(ii)
for only that amount of a Claim or Indemnified Damages as does not exceed the
net proceeds to such Holder as a result of the sale of the Registrable Shares
pursuant to a Registration Statement giving rise to such liability. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Company Indemnified Person. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this subsection (e)(ii) with respect to any prospectus shall not
inure to the benefit of any Company Indemnified Person if the untrue statement
or omission of material fact contained in the prospectus was corrected on a
timely basis in the prospectus, as then amended or supplemented.

(iii) Indemnification Procedure. Promptly after receipt by any person entitled
to indemnification under this subsection (e) (each, an “Indemnified Party”) of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving a Claim, such Indemnified Party
shall, if a Claim in respect thereof is to be made against any indemnifying
party under this subsection (e), deliver to the indemnifying party a written
notice of the commencement thereof, and the indemnifying party shall have the
right to participate in, and, to the extent the indemnifying party so desires,
jointly with any other indemnifying party similarly noticed, to assume control
of the defense thereof with counsel mutually satisfactory to the indemnifying
party and the Indemnified Party; provided, however, that the Holder Indemnified
Persons and the Company Indemnified Persons shall each have the right to retain
their own counsel with the fees and expenses of not more than one counsel for
the Holder Indemnified Persons as a group or the Company Indemnified Persons as
a group, as applicable, to be paid by the indemnifying party, if, in the
reasonable opinion of counsel retained by the Indemnified Party, the
representation by such counsel of the Indemnified Parties, as applicable, and
the indemnifying party would be inappropriate due to actual or potential
conflicting interests between such Holder Indemnified Persons and Company
Indemnified Persons, as applicable, and any other party represented by such
counsel in such proceeding. In the case of a Holder Indemnified Person, legal
counsel referred to in the immediately preceding sentence (the “Holder Legal
Counsel”) shall be selected by the Holders then holding a majority

 

25



--------------------------------------------------------------------------------

in interest of the Registrable Shares. The Holder Legal Counsel shall not
represent any Holder Indemnified Person that sends such counsel written notice
that such Holder Indemnified Person does not wish such counsel to represent it
in connection with the matters discussed in this subsection. The Holder
Indemnified Persons, other than any Holder Indemnified Person that delivers the
notice discussed in the preceding sentence, will be deemed to waive any conflict
of interest or potential conflict of interest that may arise as a result of the
representation of such Holder Indemnified Persons by the Holder Legal Counsel in
connection with the subject matter of the Claim. Each Indemnified Party shall
cooperate with the indemnifying party in connection with any negotiation or
defense of any such action or claim by the indemnifying party and shall furnish
to the indemnifying party all information reasonably available to such
Indemnified Party which relates to such action or claim. The indemnifying party
shall keep each Indemnified Party apprised as to the status of the defense or
any settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, which consent shall not be unreasonably withheld. No
indemnifying party shall, without the prior written consent of an Indemnified
Party, consent to entry of any judgment or enter into any settlement or other
compromise which (i) does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect of such claim or litigation, (ii) requires any
admission of wrongdoing by such Indemnified Party or (iii) obligates or requires
an Indemnified Party to take, or refrain from taking, any action. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to an Indemnified Party under
this subsection (e), except to the extent that the indemnifying party is
materially prejudiced in its ability to defend such action.

(iv) Payments. The indemnification required by this subsection (e) shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified Damages
are incurred. The indemnity agreements contained herein shall be in addition to
(a) any cause of action or similar right of the an Indemnified Party against the
indemnifying party or others, and (b) any liabilities the indemnifying party may
be subject to pursuant to the law.

(v) Contribution. If for any reason the indemnification provided for in this
subsection (e) is unavailable to an Indemnified Party or insufficient to hold it
harmless, other than as expressly specified therein, then the indemnifying party
shall contribute to the amount paid or payable by the Indemnified Party, as a
result of Claims in such proportion as is appropriate to reflect the relative
fault of the Indemnified Party and the indemnifying party, as well as any other
relevant equitable considerations. No person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act
shall be entitled to contribution from any person not guilty of such fraudulent
misrepresentation. In no event shall the contribution obligation of a holder of
Registrable Shares be greater in amount than the dollar amount of the net
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this subsection (e)(v) and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Shares giving rise to such contribution obligation. The Holders’
obligation to contribute pursuant to this subsection (e)(v) are several and not
joint.

 

26



--------------------------------------------------------------------------------

(vi) Survival. The obligations of the Company and the Holders under this
Section 5(e) shall survive completion of any offering of Registrable Shares and
the termination of this Agreement.

(f) Rule 144 Information. For so long as the Registration Period continues, the
Company shall file in a timely manner all reports required to be filed by it
under the Exchange Act and the rules and regulations promulgated thereunder and
shall take such further action to the extent required to enable the Holders to
sell the Registrable Shares pursuant to Rule 144 under the Securities Act (as
such rule may be amended from time to time).

(g) Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Section 5
(excluding any underwriting discounts and selling commissions) shall be borne by
the Company whether or not any Registrable Shares are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any trading market on which the Common Stock is then
listed for trading and (B) in compliance with applicable state securities or
Blue Sky laws (including, without limitation, fees and disbursements of counsel
for the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Shares and determination of the eligibility of the Registrable
Shares for investment under the laws of such jurisdictions as requested by the
Holders consistent with Section 5(b)(vi)), (ii) printing expenses (including,
without limitation, expenses of printing certificates for Registrable Shares and
of printing prospectuses if the printing of prospectuses is reasonably requested
by the holders of a majority of the Registrable Shares included in such
Registration Statement), (iii) messenger, telephone and delivery expenses,
(iv) the filing fees with FINRA under FINRA Rule 2710, if requested by any
Holder in connection with their resales of Registrable Shares, (v) Securities
Act liability insurance, if the Company so desires such insurance, and (vi) fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Section 5. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Section 5 (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Shares on any securities exchange as required
hereunder. In no event shall the Company be responsible for any broker or
similar commissions of any Holder.

(h) No Piggyback on Registrations. Neither the Company nor any of its security
holders or any other party (other than the Holders in such capacity pursuant
hereto or pursuant to Section 5(i) below) may include securities of the Company
in a Registration Statement other than the Registrable Shares, and the Company
shall not after the date of this Agreement enter into any agreement providing
any right to any of its security holders or any other party to register any
securities in a Registration Statement filed pursuant to this Section 5.

 

27



--------------------------------------------------------------------------------

(i) Piggy-Back Registrations. If at any time during the Registration Period
there is not an effective Registration Statement covering all of the Registrable
Shares and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee or
director benefit plans, then the Company shall send to each Holder holding
Registrable Shares for which there is not an effective Registration Statement
written notice of such determination and, if within fifteen days after receipt
of such notice, any such Holder shall so request in writing, the Company shall
include in such registration statement all or any part of such Registrable
Shares such Holder requests to be registered, subject to customary underwriter
cutbacks applicable to all holders of registration rights on a pro rata basis
(along with other holders of piggyback registration rights with respect to the
Company); provided, that (i) the Company shall not be required to register any
Registrable Shares pursuant to this Section 5(i) that are eligible for resale
under Rule 144 promulgated under the Securities Act or that are the subject of a
then effective Registration Statement and (ii) if at any time after giving
written notice of its intention to register any securities and prior to the
effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to register or to
delay registration of such securities, the Company may, at its election, give
written notice of such determination to such Holder and, thereupon, (i) in the
case of a determination not to register, shall be relieved of its obligation to
register any Registrable Shares pursuant to this Section 5(i) in connection with
such registration (but not from its obligation to pay expenses in accordance
with Section 5(g) hereof), and (ii) in the case of a determination to delay
registering, shall be permitted to delay registering any Registrable Shares
being registered pursuant to this Section 5(i) for the same period as the delay
in registering such other securities.

6. OTHER AGREEMENTS OF THE PARTIES.

(a) Reservation of Common Stock. The Company shall take all action necessary to
at all times have authorized, and reserved for the purpose of issuance from and
after the Closing Date, no less than 100% of the maximum number of shares of
Common Stock issuable upon exercise of the Warrants.

(b) Reporting Status. During the two year period from and after the Effective
Date of any Registration Statement filed hereunder, the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
otherwise permit such termination, provided, however, the Company shall be
entitled to terminate its status as an issuer in connection with a business
combination transaction with a third-party or a 13E-3 transaction.

(c) Form D and Blue Sky. With respect to each Closing, the Company agrees to
timely file a Form D with respect to the Securities as required under Regulation
D and to provide a copy thereof to each Purchaser promptly after such filing.
The Company, on or before each Closing, shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for or
to qualify the Securities for sale to the

 

28



--------------------------------------------------------------------------------

Purchasers at the Closing pursuant to this Agreement under applicable securities
or “Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification). The Company shall make all filings and reports
relating to the offer and sale of the Securities required under applicable
securities or “Blue Sky” laws of the states of the United States following each
Closing consistent with Section 5(b)(vi).

(d) No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of Nasdaq such that it would require
shareholder approval prior to the closing of such other transaction unless
shareholder approval is obtained before the closing of such subsequent
transaction.

(e) Subsequent Registrations. Except for those existing registration rights
discussed in Section 3(m) above or the filing of a prospectus supplement in
connection with an existing registration statement of the Company, other than
pursuant to a Registration Statement, prior to the date that is 60 days (or 30
days in the event that there are less than $20 million of gross proceeds from
the sale of the Securities hereunder) after the Effective Date of the
Registration Statement, the Company shall not file any registration statement
(other than on Form S-8 or, in connection with an acquisition, on Form S-4) with
the SEC with respect to any securities of the Company.

(f) Indemnification.

(i) Indemnification of Purchasers. In addition to the indemnity provided in
Section 5(e) of this Agreement, the Company will indemnify and hold each
Purchaser and its directors, officers, shareholders, members, partners,
affiliates, employees and agents (and any other persons or entities with a
functionally equivalent role of a person or entity holding such titles
notwithstanding a lack of such title or any other title), each person or entity
who controls such Purchaser (within the meaning of Section 15 of the Securities
Act and Section 20 of the Exchange Act), and the directors, officers,
shareholders, agents, members, partners or employees (and any other persons or
entities with a functionally equivalent role of a person or entity holding such
titles notwithstanding a lack of such title or any other title) of such
controlling person (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, out of pocket costs
and expenses, including all judgments, amounts paid in settlements, court costs
and reasonable attorneys’ fees and costs of investigation that any such
Purchaser Party may suffer or incur as a result of or relating to third party
claims against such Purchaser relating to any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents. Notwithstanding anything to the
contrary contained herein, the Company will not be liable to any Purchaser Party
under this Agreement to the extent, but only to the extent that a loss, claim,
damage or liability arises out of or is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents.

 

29



--------------------------------------------------------------------------------

(ii) Conduct of Indemnification Proceedings. Promptly after receipt by any
person or entity (the “Purchaser Indemnified Person”) of notice of any demand,
claim or circumstances which would or might give rise to a claim or the
commencement of any action, proceeding or investigation in respect of which
indemnity may be sought pursuant to Section 6(f)(i), such Purchaser Indemnified
Person shall promptly notify the Company in writing and the Company shall assume
the defense thereof, including the employment of counsel, and shall assume the
payment of all fees and expenses; provided, however, that the failure of any
Purchaser Indemnified Person so to notify the Company shall not relieve the
Company of its obligations hereunder except to the extent that the Company is
actually prejudiced by such failure to notify. In any such proceeding, any
Purchaser Indemnified Person shall have the right to retain its own counsel, but
the fees and expenses of such counsel shall be at the expense of such Purchaser
Indemnified Person unless: (i) the Company and the Purchaser Indemnified Person
shall have mutually agreed to the retention of such counsel; (ii) the Company
shall have failed promptly to assume the defense of such proceeding and to
employ counsel reasonably satisfactory to such Purchaser Indemnified Person in
such proceeding; or (iii) in the reasonable judgment of counsel to such
Purchaser Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them, provided, however, in no event, shall the Company be obligated to cover
the reasonable fees and expenses of more than five such separate counsel (one
for each Purchaser hereunder). The Company shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, delayed or conditioned. Without the prior
written consent of the Purchaser Indemnified Person, which consent shall not be
unreasonably withheld, delayed or conditioned, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Purchaser Indemnified Person is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Purchaser Indemnified Person from all
liability arising out of such proceeding.

(g) Listing of Securities. Prior to the execution of this Agreement or promptly
following the date hereof, the Company shall have taken or shall take all
necessary action to cause the Shares and the Warrant Shares underlying the
Warrants to be listed upon the Nasdaq Capital Market and shall maintain, so long
as any other shares of Common Stock shall be so listed, such listing. Further,
if the Company applies to have its Common Stock or other securities listed on
any other trading market, it shall include in such application the Shares and
the Warrant Shares underlying the Warrants and will take such other action as is
necessary to cause the Shares and the Warrant Shares underlying the Warrants to
be listed on such other trading market as promptly as practicable.

7. CONDITIONS TO THE PURCHASER’S OBLIGATIONS AT CLOSING. The obligations of each
Purchaser under Section 1(b) and 1(d) of this Agreement are subject to the
fulfillment, on or before the Closing, of each of the following conditions, any
of which may be waived in writing by a Purchaser as to itself only:

(a) Representations and Warranties. Each of the representations and warranties
of the Company contained in Section 3 shall be true and correct in all material
respects on and as of the date hereof (provided, however, that such
qualification shall only apply to representations or warranties not otherwise
qualified by materiality) and on and as of the date

 

30



--------------------------------------------------------------------------------

of the Closing, with the same effect as though such representations and
warranties had been made as of the Closing (except for representations and
warranties that speak as of a specific date).

(b) Performance. The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by them,
respectively, on or before the Closing, and shall have obtained all approvals,
consents and qualifications necessary to complete the sale and other
transactions described herein; provided, however, that the Company may furnish
to each Purchaser a facsimile copy of the stock certificate representing the
Shares purchased at the Closing, with the original stock certificate to be
delivered on the next Business Day.

(c) Compliance Certificate. The Company will have delivered to the Purchasers a
certificate signed on its behalf by its Chief Executive Officer or Chief
Financial Officer certifying that the conditions specified in Section 7 hereof
with respect to the Company have been fulfilled.

(d) Securities Exemptions. The offer and sale of the Securities to the
Purchasers pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state and foreign securities laws.

(e) No Suspension of Trading or Listing of Common Stock. The Common Stock of the
Company (i) shall be listed on the Nasdaq Capital Market and (ii) shall not have
been suspended from trading on the Nasdaq Capital Market. The Company shall have
filed a Listing of Additional Shares application to cause the Shares and the
shares of Common Stock issuable upon exercise of the Warrants to be listed on
the Nasdaq Capital Market.

(f) Company Good Standing Certificates. The Company shall have delivered to the
Purchasers (i) certificates from the Secretaries of State of the State of
Delaware and the Commonwealth of Massachusetts, dated as of a date within five
(5) days of the date of the Closing, with respect to the good standing of the
Company in such states, and (ii) certificates from appropriate state officials,
dated as of a date within five (5) days of the date of the Closing, with respect
to the good standing of the Company’s U.S. Subsidiaries in their respective
jurisdictions of organization.

(g) Secretary’s Certificate. The Company shall have delivered to the Purchasers,
a copy of a certificate of the Company executed by the Secretary or an Assistant
Secretary of the Company attaching and certifying to the truth and correctness
of (A) the Certificate of Incorporation, (B) the Bylaws and (C) the resolutions
adopted by the Company’s Board of Directors in connection with the transactions
contemplated by this Agreement.

(h) Opinion of Company Counsel. The Purchasers will have received an opinion on
behalf of the Company, dated as of the Closing Date, from Ropes & Gray LLP,
counsel to the Company, substantially in the form attached hereto as Exhibit D.

 

31



--------------------------------------------------------------------------------

(i) No Statute or Rule Challenging Transaction. No statute, rule, regulation,
executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.

8. CONDITIONS TO THE OBLIGATIONS OF THE COMPANY AT CLOSING. The obligations of
the Company to the Purchasers under this Agreement are subject to the
fulfillment or waiver, on or before the Closing, of each of the following
conditions:

(a) Representations and Warranties. The representations and warranties of each
Purchaser contained in Section 4 shall be true and correct in all material
respects on and as of the date hereof (provided, however, that such
qualification shall only apply to representations and warranties not otherwise
qualified by materiality) and on and as of the date of the Closing, with the
same effect as though such representations and warranties had been made as of
the Closing.

(b) Performance. Each Purchaser shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the Closing (including, without limitation, the completion of the
Questionnaire, which shall be furnished to the Company), and shall have obtained
all approvals, consents and qualifications of such Purchaser necessary to
complete the purchase and sale described herein.

(c) Securities Exemptions. The offer and sale of the Securities to the
Purchasers pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state and foreign securities laws.

(d) Payment of Purchase Price. The Purchasers shall have delivered to the
Company, by wire transfer of immediately available funds, full payment of the
purchase price for the Shares and Warrants purchased at the Closing.

(e) No Statute or Rule Challenging Transaction. No statute, rule, regulation,
executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.

9. MISCELLANEOUS.

(a) Successors and Assigns. The terms and conditions of this Agreement will
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. The Company shall not be permitted to assign
this Agreement

 

32



--------------------------------------------------------------------------------

or any of their respective rights or obligations hereunder. This Agreement is
for the sole benefit of the Company and the Purchasers and their respective
successors and permitted assigns, and nothing in this Agreement (whether
expressed or implied) will give or be construed to give any other person or
entity any legal or equitable rights in connection with this Agreement except
that Indemnified Parties and Purchaser Indemnified Parties are intended
beneficiaries of Sections 5(e) and 6(f). Any Purchaser may assign its rights
under this Agreement to any person to whom such Purchaser assigns or transfers
any of the Securities, provided that such transferee agrees in writing to be
bound by the terms and provisions of this Agreement, and such transfer is in
compliance with the terms and provisions of this Agreement and permitted by
federal and state securities laws.

(b) Governing Law; Submission to Jurisdiction. This Agreement will be governed
by and construed and enforced under the internal laws of the State of New York,
without reference to principles of conflict of laws or choice of laws. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY. The Company hereby irrevocably and unconditionally submits,
for itself and its property to the exclusive jurisdiction of any New York State
court or federal court of the United States sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement. The Company irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court sitting in New York City, and the Company hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) Survival. The representations and warranties contained in this Agreement and
the provisions of Sections 5, 6 and 9 shall survive the Closing contemplated
hereunder and the delivery of the Securities.

(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

(e) Headings. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. All references in this Agreement to sections, paragraphs, exhibits
and schedules will, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits and schedules attached hereto, all of which exhibits and
schedules are incorporated herein by reference.

(f) Notices. Any notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered (i) personally by hand
or by courier, (ii) mailed by United States first-class mail, postage prepaid or
(iii) sent by facsimile directed (1) if to a Purchaser, at the Purchaser’s
address or facsimile number set forth

 

33



--------------------------------------------------------------------------------

on Appendix I attached hereto, or at such address or facsimile number as the
Purchaser may designate by giving at least ten (10) days’ advance written notice
to the Company or (2) if to the Company, to its address or facsimile number set
forth below, or at such other address or facsimile number as the Company may
designate by giving at least ten (10) days’ advance written notice to the
Purchasers. All such notices and other communications shall be deemed given upon
(i) receipt or refusal of receipt, if delivered personally, (ii) three days
after being placed in the mail, if mailed, or (iii) confirmation of facsimile
transfer, if faxed.

The address of the Company for the purpose of this Section 9(f) is as follows:

Antigenics Inc.

162 Fifth Avenue, Suite 900

New York, New York 10010

Tel: (212) 994-8200

Fax: (212) 994-8299

Attention: Chief Financial Officer

with a copy to:

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02110

Tel: (617) 951-7000

Fax: (617) 951-7050

Attention: Paul Kinsella

and

Antigenics Inc.

3 Forbes Road

Lexington, Massachusetts 02421

Attention: Legal Department

Tel: 781-674-4400

Fax: 781-674-4200

(g) Amendments and Waivers. This Agreement may be amended and the observance of
any term of this Agreement may be waived only with the written consent of the
Company and Purchasers holding at least eighty percent (80%) of the outstanding
Shares; provided that any provision for the sole benefit of the Company may be
waived by the Company. Any amendment effected in accordance with this
Section 9(g) will be binding upon the Company, each Purchaser and their
respective successors and permitted assigns.

(h) Severability. If any provision of this Agreement is held to be unenforceable
under applicable law, such provision will be excluded from this Agreement and
the balance of the Agreement will be interpreted as if such provision were so
excluded and will be enforceable in accordance with its terms. The parties will
attempt in good faith to agree upon

 

34



--------------------------------------------------------------------------------

a valid and enforceable provision which shall be a commercially reasonable
substitute for any provision that is excluded pursuant to the preceding
sentence, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.

(i) Entire Agreement. This Agreement, together with all exhibits and schedules
hereto and thereto constitutes the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersedes any and all
prior negotiations, correspondence, agreements, understandings, duties or
obligations between the parties with respect to the subject matter hereof.

(j) Meaning of Include and Including. Whenever in this Agreement the word
“include” or “including” is used, it shall be deemed to mean “include, without
limitation” or “including, without limitation,” as the case may be, and the
language following “include” or “including” shall not be deemed to set forth an
exhaustive list.

(k) Fees, Costs and Expenses. Except as otherwise provided for in this
Agreement, all fees, costs and expenses (including attorneys’ fees and expenses)
incurred by any party hereto in connection with the preparation, negotiation and
execution of this Agreement and the exhibits and schedules hereto and the
consummation of the transactions contemplated hereby and thereby (including the
costs associated with any filings with, or compliance with any of the
requirements of any governmental authorities), shall be the sole and exclusive
responsibility of such party.

(l) 8-K Filing; Press Release and Publicity. As soon as practicable following
the execution of this Agreement, but in no event later than 8:30 a.m., eastern
time, on the Business Day following the execution of this Agreement, the Company
shall issue and publicly disseminate the Press Release (defined below), and no
later than 96 hours following the Closing, the Company shall file a Current
Report on Form 8-K with the SEC describing the terms of the transactions
contemplated by this Agreement and attaching this Agreement and the Press
Release as exhibits to such filing (the “8-K Filing” including all attachments).
Neither the Company nor any Purchaser shall issue any press releases or any
other public statements with respect to the transactions contemplated by this
Agreement; provided, however, that the Company shall be required, without the
prior approval of any Purchaser, to issue a press release (the “Press Release”)
in accordance with Rule 135c under the Securities Act with respect to the
consummation of the transactions contemplated by this Agreement (i) in
substantial conformity with the 8-K Filing and (ii) as is required by applicable
laws and regulations; and, provided further, that neither the Press Release nor
any other release may identify a Purchaser unless such Purchaser has consented
thereto in writing, or as required by law; and provided further, that the
Company may publicly reference the transaction in connection with Company
earnings releases, investor presentations and other communications provided that
such communications shall not include any information related to the transaction
that was not otherwise disclosed in the Press Release and the Company’s SEC
filings.

(m) Waivers. No waiver by any party to this Agreement of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.

 

35



--------------------------------------------------------------------------------

(n) Stock Splits, Dividends and other Similar Events. The provisions of this
Agreement shall be appropriately adjusted to reflect any stock split, dividend
in the form of common stock, reorganization or other similar event that may
occur with respect to the Company after the date hereof.

(o) Remedies. In addition to being entitled to exercise all rights provided
herein, each Purchaser and the Company will be entitled to specific performance
under this Agreement. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

(p) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under any of the Transaction Documents and the Company does not timely perform
its related obligations within the periods therein provided, then such Purchaser
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any such relevant notice, demand or election in whole or
in part without prejudice to its future actions and rights.

(q) Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under the Transaction Documents are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Securities
pursuant to this Agreement and the other Transaction Documents has been made by
such Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other person or entity)
relating to or arising from any such information, materials, statement or
opinions. Nothing contained in the Transaction Documents, and no action taken by
any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by any
of the Transaction Documents or any document contemplated thereby. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under any of
the Transaction Documents. Each Purchaser shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of the Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. The Company acknowledges that

 

36



--------------------------------------------------------------------------------

each of the Purchasers has been provided with the same Transaction Documents for
the purpose of closing a transaction with multiple Purchasers and not because it
was required or requested to do so by any Purchaser. The Company’s obligations
to each Purchaser under the Transaction Documents are identical to its
obligations to each other Purchaser other than such differences resulting solely
from the number of Securities purchased by such Purchaser, but regardless of
whether such obligations are memorialized herein or in another agreement between
the Company and a Purchaser.

[Remainder of page intentionally left blank.]

* * *

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the date and year first above written.

 

ANTIGENICS INC. By:  

/s/ Shalini Sharp

Name:   Shalini Sharp Title:   Chief Financial Officer

[SIGNATURE PAGE FOR PURCHASERS FOLLOW]

 

[SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

  NAME OF PURCHASER:  

Iroquois Master Fund Ltd.

 

By:  

/s/ Richard Abbe

Name:   Richard Abbe Title:   GP

Number of Shares: 1,461,988

Number of 4 Year Warrants: 657,895

Number of 6 Month Warrants: 730,994

Aggregate Purchase Price: $ 3,333,332.64

 

Address for Notices:    

 

   

 

   

 

   

 

  Address for delivery of securities, if different:

 

[SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

  NAME OF PURCHASER:  

Cranshire Capital, L.P.

 

By:  

/s/ Mitch Kopin

Name:   Mitch Kopin Title:   President – Downsview Capital, Inc.  

The General Partner

Number of Shares: 1,461,989

Number of 4 Year Warrants: 657,895

Number of 6 Month Warrants: 730,994

Aggregate Purchase Price: $ 3,333,334.94

 

Address for Notices:    

3100 Dundee Road, Suite 703

   

Northbrook, IL 60062

   

 

   

 

 

Address for delivery of securities, if different:

    Same as above

 

[SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

  NAME OF PURCHASER:  

Hudson Bay Overseas Fund, Ltd.

By: Hudson Bay Capital Management LP, Investment Manager By:  

/s/ Yoav Roth

Name:   Yoav Roth Title:   Authorized Signatory

Number of Shares: 935,672

Number of 4 Year Warrants: 421,053

Number of 6 Month Warrants: 467,836

Aggregate Purchase Price: $ 2,133,332.16

 

Address for Notices:  

120 Broadway, 40th Floor

 

New York, NY 10271

 

Facsimile: +1 (646) 214-7946

 

E-mail: investments@hudsonbaycapital.com

 

Address for delivery of securities, if different:   Same as above

 

[SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

  NAME OF PURCHASER:  

Hudson Bay Fund LP

By: Hudson Bay Capital Management LP, Investment Manager

 

By:  

/s/ Yoav Roth

Name:   Yoav Roth Title:   Authorized Signatory

Number of Shares: 526,316

Number of 4 Year Warrants: 236,842

Number of 6 Month Warrants: 263,158

Aggregate Purchase Price: $ 1,200,000.48

 

Address for Notices:  

120 Broadway, 40th Floor

 

New York, NY 10271

 

Facsimile: +1 (646) 214-7946

 

E-mail: investments@hudsonbaycapital.com

Address for delivery of securities, if different:

 

[SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

 

Buyer

  

Address

   Number of
Shares    Number of
4 Year
Warrants    Number of
6 Month
Warrants    Aggregate
Purchase Price

Iroquois Master Fund Ltd.

  

641 Lexington Ave., 26th Fl.

New York, NY 10022

   1,461,988    657,895    730,994    $ 3,333,332.64

Cranshire Capital, L.P.

  

3100 Dundee Road, Suite 703

Northbrook, IL 60062

   1,461,989    657,895    730,994    $ 3,333,334.94

Hudson Bay Fund LP

  

c/o Hudson Bay Capital

Management LP

120 Broadway, 40th Floor

New York, NY 10271

With a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attn: Eleazer N. Klein, Esq.

   526,316    236,842    236,158    $ 1,200,000.48

Hudson Bay Overseas Fund, Ltd.

  

c/o Hudson Bay Capital

Management LP

120 Broadway, 40th Floor

New York, NY 10271

With a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attn: Eleazer N. Klein, Esq.

   935,672    421,053    467,836    $ 2,133,332.16

 

[SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

APPENDIX I

ANTIGENICS INC.

REGISTRATION STATEMENT/SUITABILITY QUESTIONNAIRE

PART A

In connection with the preparation of the Registration Statement, please provide
us with the following information:

GENERAL INFORMATION

NOTE: If you are an individual, please answer only questions 1, 5 and 6 and
proceed to Part B.

 

1.    Pursuant to the “Selling Stockholder” section of the Registration
Statement, please state your/your organization’s name exactly as it should
appear in the Registration Statement.   

 

2.    State whether your organization is a publicly-held entity or a subsidiary
of a publicly-held entity (i.e., an entity that has a class of securities
registered under the Exchange Act).   

Yes               No             

   If a subsidiary of a publicly-held entity, please identify the publicly-held
parent entity:   

 

3.    State whether your organization is an investment company or a subsidiary
of an investment company registered under the Investment Company Act of 1940.   

Yes               No             

   If a subsidiary of an investment company, please identify the investment
company parent entity:   

 

4.    If you answered “No” to questions 2 and 3, state the number of natural
persons, publicly-held entities or investment companies who have or share voting
or investment control over the Registrable Shares.   

Number:             

 

[SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

   Please identify those natural persons, publicly-held entities or investment
companies:   

 

  

 

5.    Please provide the number of securities of the Company that you/your
organization will beneficially own:   

 

6.    Have you/your organization or any of its affiliates, officers, directors
or principal equity holders (owners of 5% or more of the equity securities of
your organization) had any material relationship within the past three years
with the Company or its affiliates?   

Yes               No             

   If yes, please indicate the nature of any such relationships below:   

 

  

 

7.    State whether your organization is a registered broker-dealer.   

Yes               No             

8.    If your organization is a registered broker-dealer, did your organization
receive the Registrable Shares as compensation for underwriting activities and,
if so, provide a brief description of the transaction(s) involved.   

Yes               No             

  

 

  

 

9.    State whether your organization is an affiliate of a registered
broker-dealer and if so, list the name(s) of the broker-dealer affiliate(s).   

Yes               No             

  

 

  

 

10.    If your organization is an affiliate of a registered broker-dealer:

   a.   

Did your organization purchase the Registrable Shares in the ordinary course of
business?

     

Yes               No             

 

[SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

      If the answer is “No,” to question (a) state any exceptions below:      

 

     

 

   b.   

At the time of the purchase of the Registrable Shares, did your organization
have any agreements or understandings, directly or indirectly, with any person
to distribute the Registrable Shares?

     

Yes               No             

      If the answer is “Yes,” to question (b), please identify such agreements
or understandings below:      

 

     

 

PART B

IDENTIFICATION

 

Name:

 

 

Address of principal place of business/primary residence:  

 

 

If an entity, state (or country) of formation or incorporation:  

 

Contact Person:  

 

Telephone Number:  

 

Facsimile Number:  

 

Email Address:  

 

Type of Investor (corporation, partnership, trust, individual, etc.):  

 

Employer Identification Number/Social Security Number:  

 

 

[SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

STATUS AS AN ACCREDITED INVESTOR

Please confirm that the Purchaser is an “accredited investor” as defined under
the Securities Act of 1933, as amended (the “Act”), by checking all applicable
boxes to indicate the exemption qualifying you as an accredited investor, as
provided in Rule 501(a) under the Act.

¨ a corporation, organization described in Section 501(c)(3) of the Internal
Revenue Code, a Massachusetts or similar business trust or a partnership, in
each case, not formed for the purpose of this investment, with total assets in
excess of $5,000,000;

¨ a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

¨ a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

¨ an investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;

¨ a bank as defined in Section 3(a)(2) or a savings and loan association or
other institution defined in Section 3(a)(5)(A) of the Act acting in either an
individual or fiduciary capacity;

¨ an insurance company as defined in Section 2(13) of the Securities Act;

¨ an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974 whose investment decision is made by a
fiduciary which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or whose total assets exceed
$5,000,000, or, if a self-directed plan, a plan whose investment decisions are
made solely by persons who are accredited investors;

¨ a director, executive officer or general partner of the issuer of the
securities being offered or sold;

¨ a natural person whose individual net worth, or joint net worth with your
spouse, at the time of purchase exceeds $1,000,000;

¨ a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with your spouse in excess of $300,000
in each of those years and has a reasonable expectation of reaching the same
income level in the current year;

¨ a trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of the Securities Act;
or

¨ an entity in which all the equity owners are accredited investors.

 

[SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

FOREIGN INVESTOR EXEMPT STATUS

All Purchasers that are not residents of the United States must indicate the
exemption qualifying it to purchase the Securities by checking the applicable
box below:

¨ Purchaser is a resident of the United Kingdom that qualifies as a High Net
Worth Institution. “High Net Worth Institution” means any of the following:
(i) a body corporate which has, or which is a member of the same group as an
undertaking which has, called up share capital or net assets of not less than
£5million, or, if the body corporate has more than 20 members or is a subsidiary
of an undertaking with more than 20 members, £500,000; (ii) an unincorporated
association or partnership which has net assets of not less than £5million; or
(iii) a trust where the aggregate value of cash and investments forming part of
the trust’s assets (before deducting liabilities) is £10million or more, or has
been £10million or more anytime during the year preceding the date of this
Agreement.

¨ Purchaser is a resident of a member state of the European Union and qualifies
as a Qualified Investor. “Qualified Investor” means any legal entity which meets
two or more of the following: (1) an average of at least 250 employees during
the last financial year; (2) a total balance sheet of more than €43,000,000 and
(3) an annual net turnover of more than €50,000,000, as shown in its last annual
or consolidated accounts.

 

[SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE TO QUESTIONNAIRE

The above information is true and correct in all material respects, and the
undersigned recognizes that the Company and its respective counsel are relying
on the truth and accuracy of such information in reliance on an exemption from
registration under the Securities Act. The undersigned agrees to notify the
Company promptly of any changes in the foregoing information which may occur
prior to the investment.

By executing below the undersigned accepts its obligations as a Purchaser under
the Securities Purchase Agreement, dated as of August 3, 2009, between the
Company and the Purchasers party thereto (the “Agreement”), and represents that
it has read and understands the Agreement.

By executing below the undersigned covenants and agrees that it will only sell
Registrable Shares covered by the Registration Statement in a manner specified
in Exhibit A to this Questionnaire.

Executed at                                         ,
                                on                     , 2009.

Name of Individual/Entity:

 

 

   By:  

 

      (Signature)      

 

      (Name and title of signatory)      

All capitalized terms used but not defined herein have the meanings ascribed to
them in the Agreement.

 

[SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A TO QUESTIONNAIRE

PLAN OF DISTRIBUTION

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

short sales effected after the effective date of the registration statement of
which this prospectus is a part;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  •  

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share; and

 

  •  

a combination of any such methods of sale.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.



--------------------------------------------------------------------------------

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be deemed
to be “underwriters” within the meaning of Section 2(11) of the Securities Act.
Any discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders are subject to the prospectus delivery requirements of the
Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the

 

2



--------------------------------------------------------------------------------

activities of the selling stockholders and their affiliates. In addition, we
will make copies of this prospectus (as it may be supplemented or amended from
time to time) available to the selling stockholders for the purpose of
satisfying the prospectus delivery requirements of the Securities Act. The
selling stockholders may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement (2) the date on
which the shares may be sold without volume limitations by non-affiliates
pursuant to Rule 144 of the Securities Act or eleven years after the
registration statement becomes effective.

 

3